Citation Nr: 0207017	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  97-07 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for blood clot, left 
leg, phlebitis.

2.  Entitlement to service connection for plantar warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  Blood clot, left leg, phlebitis if present, is not 
causally related to service.

4.  The evidence submitted in support of the claim does not 
establish a current disability of blood clot, left leg, 
phlebitis.

5.  Plantar warts were shown in service; evidence submitted 
in support of the claim for service connection for plantar 
warts does not establish a current disability of plantar 
warts.


CONCLUSIONS OF LAW

1.  Blood clot, left leg, phlebitis was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2001). 

2.  Plantar warts were not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A.  Duty to Assist

The recently enacted Veterans Claims Assistance Act of 2000 
(hereafter VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), contains extensive provisions 
modifying the adjudication of all pending claims. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 011-00.  The 
new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit decided 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002).  In Bernklau, the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The March 2002 statement of the case (SOC) advises the 
veteran of the rating criteria used to evaluate service 
connection for plantar warts and blood clot, left leg, 
phlebitis, and explains the particulars of why these 
disabilities did not warrant service connection.  The veteran 
did not indicate the existence of any outstanding Federal 
government record that could substantiate his claims.  Nor 
did he refer to any other records that could substantiate his 
claim.  Since the RO has secured a complete record, the 
requirement under the VCAA that the RO advise the claimant of 
how responsibilities in developing the record are divided is 
moot.  The VA afforded the veteran a thorough VA examination.  
The veteran was also afforded a personal hearing at his 
request.  Accordingly, the Board finds that the claim has 
been adequately developed and the requirements of the VCAA 
have been met.




B.  Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  In order to make a 
showing of chronic disease in service, one must present a 
combination of manifestations sufficient to identify the 
disease entity with sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board must point out that the existence of disability is 
a statutory requirement quite independent of any previous law 
or case law based upon the concept of a well-grounded claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  (Emphasis in original.)  See U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.")  In other words, 
the recent legislative change that eliminated the concept of 
a well-grounded claim did not in any way alter the basic 
statutory requirement that there must be a present disability 
before service connection may be granted.

The United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") held 
that a claim for service connection was "well grounded" 
when three basic elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a claim for service connection can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The Board finds that while this case law regarding a well-
grounded claim is no longer controlling for the proposition 
that the claimant must come forward initially with these 
three elements to establish a well-grounded claim, this case 
law with respect to what constitutes "competent" evidence 
to establish critical facts remains both compelling and 
controlling.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the Department 
of Veterans Affairs (VA) is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


C.  Facts

Service medical records indicate that the veteran sought 
treatment for plantar warts on numerous occasions.  Plantar 
warts were diagnosed in February 1968 and the veteran was 
treated with reduction and salicylic acid.  He returned in 
March and August 1968 for follow-up treatment.  The veteran 
sought treatment in January 1969 and the impression was 
possible plantar wart.  He was then treated with acid 
plaster.  The plantar warts were trimmed and removed under 
local anesthesia in February 1969.  Approximately ten days 
later, the veteran complained of pain in the area of an old 
callous.  Physical examination revealed a small plantar wart 
starting over a previous site.  The area was trimmed and acid 
plaster was applied. 

The veteran was treated for bilateral plantar warts again in 
April 1969.  He also complained of a hard, tender knot in his 
left calf of two months duration.  He had treated his leg 
with warm compresses and his condition was relieved in part, 
but approximately two weeks before he came in, the knot 
became larger.  Physical examination showed a tender, warm, 
superficial hard cord four inches above the left medial calf.  
There were no varicose veins or edema.  The diagnostic 
impression was superficial thrombophlebitis.  Plantars warts 
were found on the ball of the veteran's right and left foot 
in June 1969.  He was treated with cautery and salicylic 
acid.  The left foot was clearing well and the right foot 
required another treatment in July 1969.

The veteran sought treatment in April 1970 for a cyst on his 
leg.  He was diagnosed with superficial thrombophlebitis, 
left calf.  The veteran underwent an excision of a portion of 
the lesser saphenous vein, left.  The hospital's narrative 
summary indicated a history of painful left posterior calf 
swelling for three months prior to admission with recurrence 
of the swelling with work.  Physical examination showed no 
evidence of edema of the ankle or deep calf tenderness.  
There was approximately a four-inch long narrow thrombosed 
portion of the lesser saphenous system.  The veteran was 
discharged with instructions for limited duty.  When the 
veteran was examined in June 1970 for release from active 
duty, a 4-inch long scar was noted on his lower left leg, but 
no other defects or diagnoses were indicated.

Post service records fail to show treatment or a current 
diagnosis for plantar warts.  Records do reflect a diagnosis 
of phlebitis.  Inpatient records from S.P. Hospital indicate 
that the veteran fell 20 feet from a rope in July 1973.  He 
sought treatment for low back pain and was admitted for 
approximately five days.  The final diagnosis pertained to 
his lower back and made no reference to a foot disorder or 
phlebitis.  The veteran sought treatment at S.P. Hospital 
again in November 1974.  He reported that he had fallen 
approximately 20 feet and he complained of multiple traumas.  
The veteran was admitted for approximately five days; his 
discharge diagnoses made no reference to plantar warts or 
phlebitis.  The veteran sought treatment at B. Medical Center 
in June 1980 after falling 16 feet.  He was admitted for four 
days; his discharge diagnosis did not pertain to phlebitis or 
plantar warts.

Records from P. Hospital dated in December 1995  indicate 
that the veteran underwent several surgical procedures on 
both his right and left foot.  The report of operation and 
discharge summary reveals no preoperative or postoperative 
diagnoses of plantar warts or phlebitis.

In a report from the North Texas Family Foog Care Center, 
dated in May 1996, it was disclosed that the veteran was 
first seen in November 1995 for treatment of several forefoot 
problems (hallux limitus, hammer digit syndrome, and Tailor's 
bunion).  The veteran reported a history of phlebitis and the 
treating podiatrist observed clinical signs of such.  Dr. M 
indicated that since he performed the veteran's foot surgery, 
the phlebitis had returned.   The veteran had swelling in the 
feet and numbness, probably due to the swelling.  According 
to Dr. M, both these symptoms were due to the phlebitis and 
were worse on the left foot than the right.  Dr. M noted that 
the veteran is in a job that puts him at high risk in 
comparison to others and he needs stability and sensation in 
his feet for his job.  The doctor opined that the veteran is 
unable to work at his present occupation because of 
phlebitis.

VA outpatient records from VA Medical Center Bonham show that 
the veteran sought treatment for pains in his foot or legs on 
numerous occasions beginning in April 1996, when the veteran 
sought evaluation of a private diagnosis of phlebitis.  He 
reported a history of venous insufficiency in the left lower 
extremity after foot surgery and left lower extremity edema 
during the day that resolved overnight.  He stated that he 
wears support hose.  He denied redness, swelling and pain.  
Physical examination showed old surgical scars on the feet; 
there was no edema.  The diagnosis was history of venous 
insufficiency.  In November 1996, he complained of electrical 
shot in his foot.  He reported a history of phlebitis in both 
legs, more on the left, since he was in the service, but 
noted that flare-ups were increasing.  Physical examination 
demonstrated no clots and no deep vein thrombosis.  The 
diagnostic impression was phlebitis.  The veteran complained 
of electrical shot in his foot in December 1996.  The 
pertinent diagnostic assessment was phlebitis.  

The veteran and his spouse testified at a personal hearing in 
Waco, Texas, in April 1997.  The veteran's spouse testified 
that the veteran's feet were swollen on a daily basis 
(Transcript (T.) at p. 3); his legs were discolored looking, 
especially his left one, even before he had fallen several 
times on his construction job.  (T. at p. 4).  The veteran 
testified that he had a blood clot on his leg in service that 
showed up as a knot.  (T. at p. 2).  After surgery, when he 
was discharged from service, he had healed from the surgery.  
(T. at p. 3).  His legs would swell after he had surgery and 
he thought it was from being on his feet constantly; they 
would cramp up too.  He occasionally takes aspirin.  He never 
went to see the doctor unless he was injured at work or he 
became sick, so he did not know he had phlebitis until a year 
ago.  (T. at p. 3).   He went back to see his podiatrist 
after his foot surgery because his leg swelled up very badly 
and the podiatrist told him that he had phlebitis the whole 
time, not because of the surgery.  (T. at pp. 4-5).  A 
plantar wart developed on both feet about at the center of 
the ball of the foot in 1968; they were electronically burned 
off.  The warts grew back and the veteran would remove them 
with a razor blade.  His doctor told him that the surgery 
might resolve the warts, but this was not guaranteed.  The 
warts take between five and six months to grow back.  (T. at 
p. 5).

The veteran underwent a VA physical examination in May 1997.  
The examiner noted the following from the veteran's records:

The veteran had a thrombophlebitis in the left calf in 1970 
while he was in service.  A small clot was removed from one 
of the superficial saphenous veins in the left calf.  He was 
hospitalized for a couple of weeks, then underwent 
conservative treatment with hot packs and light duty; the 
disorder cleared up.  The veteran alleges that he has had 
aching in his legs ever since and has intermittent ankle 
edema and swelling.  This is not documented.  Following 
separation from the service, the veteran began working in the 
steel industry, which required him to carry heavy objects and 
remain on his feet a great deal.  This caused his ankles and 
legs to swell.  He fractured both of his feet in early 1996 
when he sustained a fall.  His feet hurt tremendously as a 
result, as well as having a lot of edema.  He consulted a 
podiatrist, who subsequently performed surgery on his feet.  
After the operation, the podiatrist diagnosed phlebitis and 
referred the veteran to the VA.  A VA physician diagnosed 
chronic phlebitis and treated the veteran with Dipyridamole 
and support hose, but the veteran reported continued severe 
pain in his feet.  He can not stand or walk and it hurts even 
when he is trying to sleep at night.  The veteran continues 
to smoke and has a history of intermittent claudication due 
to arterial insufficiency in both lower extremities.  

The physical examination indicated "rather marked" 
decreased arterial pulses in both legs from the knees down.  
There was no discoloration of the skin and very little 
tenderness in the calves of both legs.  There was no ankle 
edema.  Scars on both feet were noted where the veteran had 
undergone multiple podiatric operations.  There was 
tenderness when the examiner pressed in these areas.  The 
examining physician made the following diagnoses or 
assessments:  (1)  There's a history of thrombophlebitis in 
the lower left leg  in service that has resolved.  There are 
no complications from that; (2)  The veteran had a fall with 
fractures of both feet one to two years prior to the VA 
examination and podiatric surgery with permanent changes in 
the feet and constant pain, discomfort and swelling; (3) The 
veteran does not currently have phlebitis in his ankles and 
legs, and for that reason, it is questionable whether he ever 
did; and, (4) The veteran has a definite decrease in arterial 
pulses in his lower extremities and intermittent claudication 
due to arterial insufficiency.  This is not related to past 
medical history of phlebitis; it is more related to smoking.

VA treatment records reflect that the veteran complained of 
increased pain in his legs in June 1997 and was referred to 
the vascular surgery clinic.  The veteran sought treatment in 
July 1997, complaining of swelling at night, soreness and 
aching most of the time and pain or tingling when driving.  
He reported that elevation and stockings afforded minimal 
relief.  He was seen in vascular surgery in July, August and 
September 1997.  After taking a medical history and 
performing physical examinations, the diagnostic assessment 
in September 1997 was leg pain-idiopathic.  The examiner 
found no vascular reason for pain and no neurogenic symptoms.  
He consulted with vascular surgery in August 1998 and a 
sonogram of his legs was performed, which was interpreted to 
be negative for blood clot.  The pertinent diagnosis was 
phlebitis.   

The veteran sought treatment in November 1998, complaining of 
pain in his lower legs and numbness, especially when he 
crossed his legs.  Physical examination demonstrated no 
clubbing, cyanosis, or edema.  The pertinent diagnosis was 
phlebitis.  He was seen again in December 1998, complaining 
of pain in his foot, shooting pain down his legs, and 
electrical shot on his feet.  Examination showed no clubbing, 
cyanosis or edema.  The pertinent diagnosis was phlebitis.


II.  Analysis

A review of the record does not reveal a current diagnosis of 
plantar warts; nor do treatment records disclose any 
treatment for a plantar warts disorder.  The conspicuous 
absence of any mention of plantar warts in post service 
records is made more significant in light of the fact that 
the veteran had been under the continuous and extensive care 
of a podiatrist from November 1995 to December 1996.  The 
more current VA examination from May 1997 also fails to 
diagnose plantar warts.  The veteran points to no other 
medical treatment that could demonstrate a diagnosis or 
treatment of plantar warts.  He only offers testimony of 
having this recurring disorder and self treating with a razor 
blade.  The Board must point out that the Court has held that 
a lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Absent 
competent evidence of a current diagnosis of plantar warts, 
the veteran can not be service connected for this disorder.

A review of the record shows that the veteran was diagnosed 
with superficial thrombophlebitis, left calf, in April 1970.  
Approximately 40 days before his separation examination, the 
veteran underwent a surgical operation to treat the disorder.  
The separation examination report noted the surgical scar, 
but listed no other diagnoses or defects, or symptoms, such 
as swelling.  It is not until 1995 that another diagnosis of 
phlebitis was made.  The significance of this gap of 25 years 
between diagnoses of phlebitis is greatly magnified in light 
of the veteran's inpatient treatment in 1973, 1974, and 1980.  
It is also noteworthy that these hospitalizations were a 
result of major falls from 16 to 20 feet in height, resulting 
in multiple traumas, including involvement of his lower 
extremities.  Yet, despite constant monitoring over three 
hospitalizations of several days length, there were no 
diagnoses of phlebitis or blood clots.  Recently, the VA 
examiner found no phlebitis upon examination.  Moreover, he 
opined that the veteran's decrease in arterial pulses in his 
lower extremities and intermittent claudication due to 
arterial insufficiency are not residuals of phlebitis; 
rather, these manifestations are related to the veteran's 
lengthy smoking history.

The Board must emphasize that it has no doubt about the 
veteran's good faith in bringing his claim.  The Board is 
confident that the veteran is personally convinced that he 
has a current disability of phlebitis that is related to 
service.   Ultimately, however, the Board must conclude that 
the medical evidence in this case is controlling and is 
simply overwhelmingly against the claim.  In such 
circumstances, the benefit of the doubt doctrine is not for 
application.







ORDER

Entitlement to service connection for blood clot, left leg, 
phlebitis, is denied.

Entitlement to service connection for plantar warts is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

